In an action to recover on a promissory note, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Putnam County (Hickman, J.), dated August 7, 2003, as (a) granted that branch of the plaintiffs motion which was for reargument of their prior cross motion for leave to amend their answer to assert the defense of usury and for summary judgment dismissing the complaint and, upon reargument, vacated that portion of its prior order dated March 19, 2003, granting that branch of the defendants’ cross motion which was for summary judgment dismissing the complaint, and (b) granted that branch of the plaintiffs motion which was to strike the defense of usury. The appeal brings up for review so much of an order of the same court dated December 10, 2003, as, upon reargument, adhered to so much of the order dated August 7, 2003, as granted that branch of the plaintiffs motion which was to strike the defense of usury (see CPLR 5517 [b]).
Ordered that the appeal from so much of the order dated August 7, 2003, as granted that branch of the plaintiffs motion which was to strike the defense of usury is dismissed, as that portion of the order was superseded by the order dated December 10, 2003, made upon reargument; and it is further,
Ordered that the order dated August 7, 2003, is affirmed insofar as reviewed; and it is further,
Ordered that the order dated December 10, 2003, is affirmed insofar as reviewed; and it is further,
*454Ordered that one bill of costs is awarded to the respondent.
Contrary to the defendants’ contention, that branch of the plaintiffs motion which was for reargument was timely (see Litton Loan Servicing, LP v Vasilatos, 7 AD3d 580 [2004]; cf. Bray v Gluck, 235 AD2d 72 [1997], lv dismissed 91 NY2d 1002 [1998]). Moreover, the defendants failed to demonstrate that the loan was usurious (see General Obligations Law §§ 5-501, 5-1301; Banking Law § 14-a; see also Freitas v Geddes Sav. & Loan Assn., 63 NY2d 254 [1984]). Therefore, the Supreme Court, upon reargument, properly vacated that portion of its prior order dated March 19, 2003, granting that branch of the defendants’ cross motion which was for summary judgment dismissing the complaint. H. Miller, J.E, Luciano, Rivera and Lifson, JJ., concur.